MEMORANDUM **
Arizona state prisoner Carolyn Kaye Ferguson appeals pro se summary judgment for defendants in her 42 U.S.C. § 1983 action alleging that prison officials violated her procedural due process rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Oliver v. Keller, 289 F.3d 623, 626 (9th Cir.2002), and we affirm.
The district court properly granted summary judgment on Ferguson’s procedural due process claim because she failed to establish a genuine issue of material fact as to whether the prison’s “controlled movement” policy violates any recognized liberty interest. See Johnson v. Moore, 948 F.2d 517, 519 (9th Cir.1991) (per curiam).
We decline to consider Ferguson’s apparent retaliation claim raised for the first time in her reply brief. See United States v. Montoya, 45 F.3d 1286, 1300 (9th Cir. 1995).
Ferguson’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.